When sentence was to be pronounced, and the prisoner was asked if he had any thing to say, he declared that “ that chisel never did break that door.”
Judge Caskie.
John Campfield, I have heard with regret the remark you have just made. You have been fairly tried, and, as I believe, justly convicted. Your youth renders your conviction and the circumstances which led to it matter of sorrow, but j cannot doubt that the verdict was righteous and just, and in accordance therewith I have only to pronounce the sentence of the Law.